In an action to recover damages due to personal injuries, the defendant appeals from an order of the Supreme Court, Queens County (Leviss, J.), entered September 13, 1992, which granted the plaintiff’s motion to restore the action to the trial calendar.
Ordered that the order is affirmed, with costs.
Under the circumstances of this case, where the defendant offered no medical evidence indicating that an MRI examination of the plaintiff’s left knee will be necessary to its defense *584of this action, and the defendant already conducted two physical examinations of the plaintiff, it cannot be said that the trial court improvidently exercised its broad discretion in the supervision of disclosure by ordering the case returned to the trial calendar without first directing that the plaintiff submit to the examination in question (see, Inscoe v Vassar Bros. Hosp., 180 AD2d 896; cf., Lapera v Shafron, 159 AD2d 614; Langelier v Ford, 159 AD2d 851). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.